ORDER
The Board of Commissioners on Grievances and Discipline has filed a petition seeking an order temporarily suspending respondent from the practice of law in this State. Respondent consents to the temporary suspension but requests that he be allowed to handle a scheduled real estate closing and a criminal matter scheduled to be heard on January 29, 1996. The Board does not object to respondent handling the matters if certain conditions are imposed.
IT IS ORDERED that respondent is temporarily suspended from the practice of law in this State until further order of the Court. Respondent may conclude the two matters mentioned above provided that he obtains his clients’ consent after informing them of his temporary suspension from the practice of law. Further, respondent shall transfer the $71,000 he is holding for the real estate closing into Jeffrey M. Butler, Esquire’s trust account and Mr. Butler shall supervise the closing. With the exception of the transfer of the $71,000 respondent is enjoined from making any other disbursements from any trust or escrow account he maintains. This Order, when served on any bank or other financial institution maintaining trust and/or escrow account(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s).
This Order shall be made public.
/s/ Ernest A. Finney. Jr.,
ERNEST A. FINNEY, JR.
Chief Justice.